           Case 1:18-cr-00038-NONE-SKO Document 40 Filed 04/30/20 Page 1 of 2


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Avenue
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8

 9
                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 1:18-CR-00038-NONE
11
                                                            STIPULATION TO SET SETENCING
12   Plaintiff,                                             HEARING DATE

13   v.
                                                            DATE: May 8, 2010
14   PEDRO ORTIZ CRUZ,                                      TIME: 10:00 a.m.
                                                            COURT:
15
     Defendant.
16

17

18

19             Defendant Pedro Ortiz Cruz, by and through his counsel of record and Assistant United

20   States Attorney Ross Pearson, representing the United States of America, hereby stipulate as

21   follows:
22             1.     Pursuant to General Order 612, General Orders 611 and 612, all in-person
23   hearings have been cancelled until at least May 4, 2020. The General Order has now been
24   extended to bar all in person hearings until June 1, 2020.
25             2.     The sentencing hearing set for March 31, 2020 was continued pursuant to those
26
     orders.
27
               3.     It is likely that the defendant’s sentence will be fully served by June 1, 2020.
28


     STIPULATION
     1
          Case 1:18-cr-00038-NONE-SKO Document 40 Filed 04/30/20 Page 2 of 2


 1
     To avoid unnecessarily lengthening the defendant’s sentence, both parties request that the
 2
     sentencing proceed on the currently set date of May 8, 2020 at 10:00 a.m.
 3
            4.      In light of the public health emergency, Mr. Ortiz Cruz agrees to waive his
 4
     personal appearance and appear via videoconference instead.
 5

 6
            IS SO STIPULATED.
 7
     DATED: April 30, 2020                               Respectfully Submitted,
 8

 9                                                       /s/_Virna L. Santos_________
                                                         VIRNA L. SANTOS
10                                                       Pedro Ortiz Cruz
11

12                                                       /s/_Ross Pearson_____
                                                         ROSS PEARSON
13                                                       Assistant U.S. Attorney
14

15
                                                ORDER
16

17
            The sentencing hearing date is now scheduled to proceed on May 8, 2020 at 10:00 a.m.

18   Defendant will waive his right to appear personally and appear via teleconference instead.
19

20          IT IS SO ORDERED.

21                         Dated:    April 30, 2020
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


     STIPULATION
     2
